Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ renewed motion for summary judgment. There are questions of fact whether plaintiff remained under the continuous treatment or care of defendants within the 2 Vi years preceding the commencement of the action (see, CPLR 214-a; McDermott v Torre, 56 NY2d 399; DiFilippi v Huntington Hosp., 203 AD2d 321; Stilloe v Contini, 190 AD2d 419; Ward v Kaufman, 120 AD2d 929). (Appeal from Order of Supreme Court, Nassau County, Winick, J.—Renewal.) Present—Green, J. P., Balio, Fallon, Callahan and Davis, JJ.